DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed. Specifically, the independent claims 1 and 9 are allowed over the prior arts. The dependent claims 2-8 and 17-20 are allowed due to their dependencies to the said independent claim 1. The dependent claims 10-16 are allowed due to their dependencies to the said independent claim 9.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest an antenna comprising a film layer made of at least one insulating substance, the film layer being spaced a predetermined first distance apart from the antenna array and including a first film bonded to a first surface of a window and a second film bonded to a second surface of the window; and an assistant installation structure having a first surface, which is attached and fixed to the first surface of the window, in combination with the other limitations of the claim.
Regarding claim 9, the prior arts fail to teach or reasonably suggest an antenna comprising a film layer made of at least one insulating substance, the film layer being spaced a predetermined first distance apart from the antenna array and including a first film bonded to a first surface of a window and a second film bonded to a second surface of the window, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844